Citation Nr: 0834652	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-15 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected psychiatric disability prior to 
June 22, 2006, and 50 percent thereafter.

2.  Entitlement to an effective dater earlier than June 23, 
2003, for the grant of service connection for left 
ventricular hypertrophy.

3.  Entitlement to an initial disability rating in excess of 
10 percent for myofascial syndrome with back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The veteran had active military service from April 1987 to 
August 1990 and November 1990 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board notes that, during the 
pendency of his appeal, the veteran was displaced from 
Louisiana by Hurricane Katrina, and relocated to Dallas, 
Texas.

Issues 2 and 3 as set forth above are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 2006, the veteran's service connected 
psychiatric disorder was productive of occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.  

2.  The veteran's service-connected psychiatric disorder is 
not productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
no higher, for generalized anxiety disorder with panic 
disorder, headaches and depression are met prior to June 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 
and 4.130, Diagnostic Code 9400 (2007).

2.  The criteria for a disability rating in excess of 50 
percent, for generalized anxiety disorder with panic 
disorder, headaches and depression are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The Board acknowledges that the notice letters sent to the 
veteran in July 2002 and August 2005 do not fully meet the 
requirements set forth in Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice to the veteran.  This error, however, did not 
affect the essential fairness of the adjudication.  

Clearly, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the July 2002 notice advised the veteran that 
he must submit evidence establishing that his service-
connected psychiatric disability has increased in severity 
such as statements from his doctor, the results of any tests 
or x-rays, lay statements, and treatment records.  He was 
also advised to identify any recent VA treatment.  He was 
advised that this information will be evaluated to see if he 
meets the legal criteria for a higher disability evaluation, 
but that evidence of a change does not guarantee an increased 
evaluation.  Rather the evidence must show that the 
disability more nearly matches the next level of severity as 
described in the evaluation criteria (Title 38, Code of 
Federal Regulations, Part 4).  Finally, he was advised that 
it was his responsibility to support the claim with 
appropriate evidence.  

Furthermore, the veteran was provided the diagnostic criteria 
specific to his service-connected psychiatric disability in a 
February 2003 Statement of the Case.  Thereby he was provided 
notice of the specific criteria needed to be shown in order 
to entitle him to a higher disability rating.  The veteran's 
claim has been readjudicated in a December 2007 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (defects in timing of notice may be 
cured by affording the veteran appropriate notice and 
subsequent adjudication).

Finally, actual knowledge has been demonstrated that the 
veteran knew of the need to demonstrate the effect the 
increase in severity of his psychiatric disability had on his 
employment and daily life.  For example, the veteran reported 
at VA examinations conducted in June 2002 and June 2006 that 
his psychiatric disability has resulted in loss of time from 
work, isolation and difficulty establishing and maintaining 
relationships.  In addition, the veteran testified at 
hearings held in August 2003 and March 2005 as to his 
psychiatric disability and the affect it has had on his 
occupational and social functioning.  For example, the 
veteran testified that he would have panic attacks at work 
and that he would leave work because of them.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either was provided notice or had actual 
knowledge of what was needed to substantiate his claim for an 
increased disability rating for his service-connected 
psychiatric disability.  Furthermore, a reasonable person 
could be expected to understand what was needed based upon 
the post-adjudicatory notices and process.  Accordingly, the 
Board finds that any error in the notice provided to the 
veteran on his claim for an increased disability rating has 
not affected the essential fairness of the adjudication and 
was harmless error.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
June 2002 and June 2006.  Significantly, the Board observes 
that he does not report that the condition has worsened since 
he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify her would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's service-connected psychiatric disability is 
evaluated under Diagnostic Code 9400.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130 (2007).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the 
evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in 
the diagnostic code.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id. at 443. 

The veteran's psychiatric disability was evaluated as 30 
percent disabling prior to June 22, 2006.  By rating action 
issued in December 2007, an evaluation of 50 percent was 
granted effective June 22, 2006, the date of the last VA 
examination.

A 30 percent disability rating requires a showing 
of:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less oftent), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  


The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2007).

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

The evidence of record consists of the veteran's statements 
and testimony, VA treatment records, work-related records and 
VA examinations from June 2002 and June 2006.  After 
considering all the relevant evidence, the Board finds that 
the veteran's disability picture more nearly approximates the 
criteria for a 50 percent disability rating under Diagnostic 
Code 9400, but no higher.

The record shows that the veteran is service-connected for 
generalized anxiety disorder with panic disorder, headaches 
and depression, which has been evaluated as 30 percent 
disabling from January 1993 to June 2006 and 50 percent 
disabling thereafter.  He has received individual 
psychotherapy at VA as early as 1991.  He submitted his 
current claim for an increased rating in May 2002.  Relevant 
VA treatment records, beginning in May 2001 until December 
2005, reveal that the frequency of the veteran's treatment 
ranged from multiple times a month to several months apart.  
The frequency of his visits appears to have been dependent on 
the intensity of the veteran's stressors and exacerbations of 
his depression.  Exacerbations of his depression appear to be 
typically related to relationship difficulties (either with 
women or with his ex-wife and daughter) or work-related 
issues.  Thus, the veteran's depression has been 
characterized as mostly situational.  In addition, the 
veteran's ability to cope was dependent upon his level of 
anxiety and depression.  For example, the veteran was working 
and going to school until the end of 2003.  During this 
period of time, the VA treatment records show that, when the 
veteran was more depressed, he cried often, would isolate 
himself in his apartment, and would stay in bed, only getting 
up to attend work and school.  Thus, the VA treatment records 
clearly show that the veteran has disturbances of his 
motivation and mood, which is a criteria for a 50 percent 
disability rating.

Furthermore, these treatment records fairly consistently show 
the veteran's report of having panic attacks ranging from 
about once a week to up to four times a week, usually 
occurring at work and often requiring him to leave work 
early.  These panic attacks (or anxiety episodes) include 
such symptoms as chest pains, shortness of breath, headache, 
racing heart and trembling.  They last anywhere from 45 
minutes to several hours.  They require him to lay down or 
rest to alleviate them.  The Board notes that the VA examiner 
who examined the veteran in June 2002 stated that the veteran 
did not describe symptoms of panic attacks, although he 
acknowledged the veteran has anxiety with somatic complaints.  
The Board, however, finds this to be inconsistent to some 
extent with the VA treatment records.  It is clear from both 
the treatment records and the veteran's report at the June 
2002 VA examination that he experiences some type of 
episodes, whether panic attacks or increased anxiety, that 
affects his ability to function at work and often requiring 
him to leave work early.  While these episodes may not 
exactly meet the clinical definition for panic attacks, the 
Board finds them to be similar enough that they cause the 
same impairment of functioning.  Furthermore, the Board notes 
that the veteran was given a diagnosis of panic disorder by 
the June 2006 VA examiner based upon the veteran's report of 
the same type of symptoms as seen in the earlier treatment 
records.  VA treatment records also show a diagnosis of panic 
attacks.  Finally, a February 2003 VA medical certificate 
provided to the veteran's employer sets forth that the 
veteran was having panic attacks at work requiring him to be 
off from work one to five days per month as needed.  Thus, 
the Board finds that the benefit of the doubt should be given 
to the veteran that he has panic attacks on at least a weekly 
basis, which is a criterion for a 50 percent disability 
rating.

In addition, the Board finds that the evidence clearly shows 
that the veteran has difficulty establishing and maintaining 
effective work and social relationships.  The VA treatment 
records show a long history of relational problems with women 
including problems with the veteran's ex-wife and daughter.  
The records also show the veteran has had relationship 
problems at work, especially with his superiors.  Although 
some of these problems are likely related to the veteran's 
mixed personality disorder, there is also evidence that the 
veteran's service-connected psychiatric disorder often causes 
him to be paranoid (especially about people at work) and to 
isolate himself (especially when he is very depressed).  He 
has few, if any friends, and does not maintain any close 
familial relationships.  In addition, he has had multiple 
failed relationships with women, including with his ex-wife 
and daughter.  However, the records also show that the 
veteran had multiple girlfriends over the period of the 
appeal, but none of them lasted.  Thus it is clear that the 
veteran can establish relationships, but he has difficulty 
maintaining them.  

As for work relationships, the record reflects that the 
veteran has had multiple issues at work with his superiors 
and has been disciplined for getting into verbal altercations 
with them.  At his treatment sessions, he often complained 
that he felt that he was being unfairly treated and that they 
seem to be out to get him fired or to make him quit.  He also 
feels that they are unsympathetic to him and treat him 
inappropriately because of his back disability.  This has 
added to the stress he feels on the job and his ability to 
relate to these supervisors who he feels are mistreating him.  
In turn, this adds to the veteran's depression which makes it 
even more difficult for the veteran to maintain relationships 
as he isolates during periods of increased depression.  Thus, 
the Board finds that, although the veteran is able to 
establish relationships, it is very difficult for him to 
maintain effective relationships either on an occupational or 
social basis, which is also a criterion for a 50 percent 
disability rating.

Finally, the Board notes that the GAF scores assigned have 
ranged from 50 to 68.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  Finally, a GAF score of 61-70 contemplates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.  

The VA treatment records are basically silent as to the 
veteran's ongoing GAF, except that, in a November 2001 
psychiatry treatment note, a GAF score of 55 was assigned.  
The only of GAF scores of record are those assigned by the VA 
examiners.  The June 2002 examiner assigned a GAF score of 65 
for the veteran's anxiety disorder and 68 for his depression.  
As previously mentioned, however, this examiner did not 
consider the veteran to have panic attacks, which would seem 
to have otherwise warranted a score in the 51 to 60 range.  
Finally, the June 2006 VA examiner assigned a GAF score range 
of 50 to 55 based upon the diagnoses of generalized anxiety 
disorder, panic disorder and major depressive disorder.  The 
examiner noted the veteran's current psychosocial stressors 
as catastrophic loss of home and community in hurricane 
Katrina, social isolation, loss of fiancée and family 
support, and discord with supervisor at work.  Because the 
GAF score assigned by the June 2002 VA examiner is 
questionable and a GAF score of 55 was assigned in November 
2001, the Board resolves reasonable doubt in the veteran's 
favor that his occupational and social functioning, as 
measured by the GAF score, more nearly approximates the 
criteria for a 50 percent disability rating.

Based upon the foregoing, the Board finds that a 50 percent 
disability rating is warranted for the veteran's service-
connected psychiatric disability during the entire appeal 
period.  A higher rating is not warranted, however, as the 
evidence fails to show the veteran has occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Although the veteran has panic attacks, they are neither 
nearly continuous nor do they affect his ability to function 
independently, appropriately or effectively.  In addition, 
although the evidence shows that the veteran has had 
occasional fleeting suicidal thoughts, he quickly dismissed 
them and has not seriously entertained the idea of suicide 
during the appeal period.  Thus, these fleeting suicidal 
thoughts do not rise to the level of being consistent with 
suicidal ideation.  Next, although the veteran has some 
occupational and social impairment, he has been able to 
maintain employment despite having mainly problems there and 
was able to complete enough courses to earn a college 
degree.  Finally, the veteran's GAF scores assigned do not 
reflect a severity of symptomatology that would be 
consistent with the criteria for a higher disability rating.  
Thus, the preponderance of the evidence is against finding 
that the veteran's disability picture is consistent with the 
rating criteria for a 70 percent disability rating.


ORDER

Entitlement to disability rating of 50 percent for service-
connected psychiatric disorder prior to June 22, 2006, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to disability rating in excess of 50 percent for 
service-connected psychiatric disorder is denied.  


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The veteran's appeal was previously before the Board in July 
2005.  At that time, his appeal also included claims for 
service connection for a back disability, hypertension and a 
respiratory disability.  The Board remanded those claims to 
the Appeals Management Center (AMC) along with the issue of 
entitlement to a higher disability rating for the veteran's 
service-connected psychiatric disorder.  By rating action 
issued in December 2007, service connection was granted for 
hypertension, left ventricular hypertrophy, asthma and 
myofascial syndrome with back pain.  By correspondence sent 
to the AMC in December 2007 and also to the Board in February 
2008, the veteran disagreed with two aspects of the December 
2007 rating decision issued by the AMC.  First, he disagreed 
with the effective date assigned for the grant of service 
connection for left ventricular hypertrophy.  Second, he 
disagreed with the assignment of a 10 percent disability 
rating for his now service-connected low back disability.  

It is clear that the veteran's statements are a notice of 
disagreement (NOD) with these two issues.  However, it does 
not appear from the record that a Statement of the Case has 
been issued.  Thus it is proper to remand this claim in order 
to provide the veteran with a Statement of the Case on the 
issues of entitlement to an earlier effective date for the 
grant of service connection for left ventricular hypertrophy 
and entitlement to a disability rating in excess of 10 
percent for myofascial syndrome with back pain.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, these issues will be returned to the Board 
after issuance of the Statement of the Case only if perfected 
by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran a statement of the case 
as to the issues of entitlement to an 
earlier effective date for the grant of 
service connection for left ventricular 
hypertrophy and entitlement to a disability 
rating in excess of 10 percent for 
myofascial syndrome with back pain.  The 
appellant should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b) (2007).  If a 
timely substantive appeal is not filed, the 
claim should not be certified to the Board.  
If so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


